UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 17-6185


GARY LEE HARRIS,

             Petitioner - Appellant,

             v.

COMMONWEALTH OF VIRGINIA,

             Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:17-cv-00057-LMB-TCB)


Submitted: May 25, 2017                                           Decided: May 31, 2017


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gary Lee Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Gary Lee Harris appeals the district court’s order dismissing this civil action

advising the district court of an appeal pending with the Supreme Court of Virginia. We

have reviewed the record and find no reversible error. Accordingly, we deny leave to

proceed in forma pauperis and dismiss the appeal for the reasons stated by the district

court. Harris v. Virginia, No. 1:17-cv-00057-LMB-TCB (E.D. Va. Jan. 27, 2017). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                          DISMISSED




                                          2